Title: James Madison to Thomas Law, 27 January 1827
From: Madison, James
To: Law, Thomas


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 Jany. 27
                            
                        
                        The copy of your address before the Columbian Institute, kindly sent me, was duly recd. I find that further
                            reflection has confirmed you in your favorite plan of a Paper Currency; and that you have added a corroboration from names
                            of high authority on such subjects. The practicability of a paper emission equal in value to specie, cannot I think be
                            doubted: provided its circulating quantity be adapted to the demands for it; and it be freed from all apprehension of undue augmentations: If made to answer all the purposes of specie and receivable, moreover,
                            in particular payments in exclusion of specie, it would even rise above the value of specie, when not in requisition for
                            foreign purposes.
                        I can not return my thanks for your polite attention, without adding a hope that you have not forgotten the
                            promise you made on the eve of your departure for Europe. Mrs. Madison joins me in assuring you of the pleasure its
                            fulfilment will afford us, and of the continuance of our cordial esteem & good wishes
                        
                            
                                J. M.
                            
                        
                    